IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ROBERT C. WATKINS AND SCOTT R.             : No. 90 MAL 2020
WATKINS,                                   :
                                           :
                   Respondents             : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
JOSEPH RIAD,                               :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of July, 2020, the Petition for Allowance of Appeal is

DENIED.